Exhibit 10.5

PCS Nitrogen Fertilizer, L.P.

1101 Skokie Blvd, Suite 400

Northbrook, IL 60062

June 29, 2018

Innophos, Inc.

259 Prospect Plains Road, Building A

Cranbury, NJ 08512

Attention: Kim Ann Mink, Ph.D.

Dear Ms. Mink:

Reference is hereby made to that certain Services Agreement (the “Services
Agreement”), dated as of the date hereof, by and between PCS Nitrogen
Fertilizer, L.P., a Delaware limited partnership (“PCS”), and Innophos, Inc., a
Delaware corporation (“Innophos”). Capitalized terms used herein and not
otherwise defined shall have their respective meanings set forth in the Services
Agreement.

1. Nitrogen Plant Sale. If PCS sells (a) substantially all of the assets that
comprise the Nitrogen Plant, PCS shall cause the buyer to assume PCS’s remaining
obligations under the Services Agreement, or (b) assets that (i) comprise a
portion of the Nitrogen Plant, and (ii) are required for the provision of
certain Services (such assets described in sub-sections (i) and (ii), the
“Specified Assets”), PCS shall cause the buyer to assume the obligations of PCS
to perform the Services in accordance with the Services Agreement for which the
Specified Assets are required (the “Affected Services”) for the duration of the
Initial Term and any Renewal Term. Provided that PCS complies, and causes its
Affiliates to comply, with the requirements of this Section 1, PCS and its
Affiliates shall be released from further liabilities and obligations (x) under
the Services Agreement, or (y) relating to the Affected Services, as applicable.

2. Incorporation of Services Agreement Provisions. The provisions of Article VI
of the Services Agreement are hereby incorporated herein and made a part hereof
as if fully set forth herein.

3. Counterparts. This letter agreement may be executed in counterparts, all of
which together shall constitute a single instrument.

Please execute this letter agreement in the space provided below to indicate
your agreement to the terms hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sincerely,

 

PCS NITROGEN FERTILIZER, L.P.

By:    /s/ Charles Magro   Name: Charles Magro  

Title: Authorized Person and

President and CEO, Nutrien Ltd.

 

Accepted and Agreed: INNOPHOS, INC. By:    /s/ Kim Ann Mink   Name: Kim Ann
Mink, Ph.D.   Title: Chairman, President and CEO

[Signature Page to Services Agreement Side Letter]